            Case 17-10329              Doc 56          Filed 04/15/20 Entered 04/15/20 21:55:13                           Desc Main
                                                         Document     Page 1 of 5


                             UNITED STATES BANKRUPTCY COURT
                                                        Middle District of GEORGIA
 In re:    Angel Lee Butler,                                                                                   Case No.     17-10329
           Debtor(s)

 Official Form 410S1                                                                                           Chapter 13

 Notice of Mortgage Payment Change                                                                                                            12/15


If you file a claim secured by a security interest in the debtor’s principal residence provided for under the debtor’s plan pursuant to
§ 1322(b)(5), you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your
proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002 1.

 Name of Creditor: CARRINGTON MORTGAGE SERVICES                               Court claim no. (if known): 9-1
 LLC,

 Last four digits of any number                                               Date of payment change:            06/05/2020
 you use to identify the debtor’s          1188
                                                                              Must be at least 21 days after
 account:
                                                                              date of this notice

                                                                              New total payment:                 $451.58
                                                                                                                 Principal, interest and escrow, if any
 Part 1: Escrow Account Payment Adjustment


 Will there be a change in the debtor’s escrow account payment?         Yes

 Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the basis for the change.
 If a statement is not attached, explain why:

                      Current Escrow Payment:      $130.04                                          New Escrow Payment:        $27.82

 Part 2: Mortgage Payment Adjustment


 Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate note? No

 Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law.
 If a notice is not attached, explain why:

                              Current Interest Rate:                                                         New Interest Rate:

             Current principal and interest payment:       $423.76                         New principal and interest payment:        $423.76

 Part 3: Other Payment Change


 Will there be a change in the debtor’s mortgage payment for a reason not listed above? No

 Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
 (Court approval may be required before the payment change can take effect.)

 Reason for change:

                    Current mortgage payment:       $553.80                                      New mortgage payment:         $451.58
            Case 17-10329                Doc 56         Filed 04/15/20 Entered 04/15/20 21:55:13                             Desc Main
                                                          Document     Page 2 of 5



Part 4: Sign Here


The person completing the Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number if
Different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box:

     I am the creditor         X     I am the creditor’s authorized agent

                                   (Attach copy of Power of Attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge, information and
reasonable belief.



/s/Diane Tran                                                                    Date: Apr 15, 2020
Signature

Print:   Diane Tran                                                              Title: Authorized Agent


Company:     Liepold, Harrison & Associates, PLLC


Address:    701 Highlander Blvd., Ste. 270
            Arlington, TX 76015

Contact Phone: 800-349-1254                                                      Email:   dtran@lha-law.com
          Case 17-10329        Doc 56      Filed 04/15/20 Entered 04/15/20 21:55:13         Desc Main
                                             Document     Page 3 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                      Middle DISTRICT OF GEORGIA



 In Re:                                                                       Case No. 17-10329

 Angel Lee Butler
               Debtor(s)
                                                                              Chapter 13

                                          CERTIFICATE OF SERVICE
       I hereby certify that on 4/15/2020, a true and correct copy of the foregoing Notice of Post-Petition Payment
Change was served upon all interested parties pursuant to the Court’s CM/ECF system.

                                                     By: /s/Diane Tran

                                                      Wilmington Savings Fund Society, FSB, as
                                                      trustee of Stanwich Mortgage Loan Trust
                                                      701 Highlander Blvd, Ste 200
                                                      Arlington, TX 76015
                                                      800-349-1254


 Debtor through the debtor’s attorney of record
 Angel Lee Butler
 603 East Griffin Ave
 Attapulgus, GA 39815

 Debtor’s Counsel
 William Orson Woodall Woodall and Woodall
 1003 Patterson Street
 Valdosta, GA 31604

 Trustee
 Kristin Hurst
 P.O. Box 1907
 Columbus, GA 31902-1907

 U.S. Trustee
 U.S. Trustee - MAC
 440 Martin Luther King Jr. Boulevard Suite 302
 Macon, GA 31201
Case 17-10329   Doc 56   Filed 04/15/20 Entered 04/15/20 21:55:13   Desc Main
                           Document     Page 4 of 5
Case 17-10329   Doc 56   Filed 04/15/20 Entered 04/15/20 21:55:13   Desc Main
                           Document     Page 5 of 5
